DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claim limitations “coding unit”, “generation unit”, “decoding unit” and “rendering unit” have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, because they use a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The terms preceding the terms “unit” have no known structural meaning in the art.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102/103 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being  unpatentable over Mammou (U.S. 2019/0156520).
Regarding claim 1, Mammou teaches an image processing apparatus comprising: a coding unit that generates coded data by encoding a two-dimensional plane image in which position information and attribute information for a point cloud that represents an object having a three-dimensional shape as a group of points are projected onto a two-dimensional plane (see Fig. 2A; par.0002,  0003, 0005-0008, teaches compression and decompression of point clouds comprising a plurality of points, each having associated spatial information and attribute information, and teaches capturing data indicating positions of points in three dimensional space, and teaches point cloud points being projected onto a patch plane; see also e.g., AAPA (Applicants Admitted Prior Art) par. 0003, 0004, teaches an encoding method where 
 a generation unit that generates a bitstream that includes the coded data generated by the coding unit and metadata to be used to render the point cloud (see Abstract; par. 0005, 0062, teaches an encoder configured to compress information for a point cloud, and teaches metadata being sent to a decoder for use in the decompression process).

Regarding claim 15, Mammou teaches the metadata includes an object movement trajectory parameter that indicates a movement trajectory of the object (see par. 0003, teaches attribute information including motion related attributes). 

Regarding claim 16, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.    

Regarding claim 17, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Mammou teaches decoding that reverses the encoding (see Figs. 2B, 2D; par. 0002, teaches compression and decompression of point clouds).  

Regarding claim 18, Mammou teaches a control unit that controls a camera parameter to be used to render the point cloud on a basis of the metadata, wherein the rendering unit renders the point cloud by using the camera parameter controlled by the control unit (see Fig. 2B, 230; Fig. 2D, 280; par. 0064, 0068).
Regarding claim 20, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Mammou teaches decoding that reverses the encoding (see Figs. 2B, 2D; par. 0002, teaches compression and decompression of point clouds).  

Claim Rejections - 35 USC § 103 (AIA )
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Seshita (U.S. 2020/0013168).
Regarding claim 2, Mammou does not specifically teach the metadata includes an index that identifies a camera parameter with a preset condition for a camera for rendering.
Seshita teaches the metadata includes an index that identifies a camera parameter with a preset condition for a camera for rendering (see par. 0205, teaches metadata may not necessarily be included in each frame in the case where the position and the direction of each imaging camera are fixed (preset condition), the camera parameters may not necessarily be included in each frame of the encoded stream).
.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Seshita (U.S. 2020/0013168) and further in view of Kitago (U.S. 2020/0267374).
Regarding claim 3, Mammou and Seshita do not specifically teach the camera parameter includes a parameter that indicates a position of the camera.
. Kitago teaches the camera parameter includes a parameter that indicates a position of the camera (see par. 0120, teaches camera external parameters are information indicating a viewpoint (specifically, viewpoint position, viewpoint direction) or the like where the coordinates of the viewpoint position are described in viewpoint data as a camera external parameter; see also e.g., Witt (U.S. 2006/0087987) par. 0073, teaches metadata including camera telemetry data such as position and direction of the camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Seshita and Kitago to provide for providing camera parameter information (see Kitago par. 0120).



Regarding claim 5, Kitago teaches the camera parameter includes a parameter that indicates an upward direction of the camera (see par. 0120, teaches camera external parameters are information indicating a viewpoint (specifically, viewpoint position, viewpoint direction) or the like where the coordinates of the viewpoint position are described in viewpoint data as a camera external parameter; see also e.g., Campbell (U.S. 2017/0351922) par. 0021, teaches metadata including  location information captured by a GPS receiver of a camera, compass heading information, and altitude information of the camera).  Motivation for this combination has been stated in claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Seshita (U.S. 2020/0013168) and further in view of Dore (U.S. 2019/0371051).

  Dore teaches the camera parameter includes a parameter that indicates a projection method of the camera (see par.[0093, 0094, teaches  linear perspective projection of the points of the 3D part of the point cloud onto a plane associated with a point of view, the parameters representative of the linear perspective projection comprising the location of the virtual camera, the spatial sampling step and the field of view in the 2 dimensions, and teaches orthographic projection of the points of the 3D part of the point cloud onto a surface, the parameters representative of the orthographic projection comprising the geometry (shape, size and orientation) of the projecting surface and spatial sampling step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Seshita and Dore to provide for parameters representative of a projection method (see Dore par. 0093).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Seshita (U.S. 2020/0013168) and further in view of Kim (U.S. 2009/0295907).
Regarding claim 7, Mammou and Seshita do not specifically teach the camera parameter includes a parameter that indicates an angle of view of the camera.
Kim teaches the camera parameter includes a parameter that indicates an angle of view of the camera (see par. 0023, 0117, teaches determining information regarding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Seshita and Kim to provide for determining a camera parameter including a rotation angle parameter (see Kim par. 0023).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Lu (U.S. 2018/0278573).
Regarding claim 8, Mammou does not specifically teach the metadata includes an index that identifies a purpose of a camera for rendering.
Lu teaches the metadata includes an index that identifies a purpose of a camera for rendering (see par. 0006, teaches metadata being useful for identifying cameras for specific purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Lu to provide for identifying network cameras (see Lu par. 0008).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Lu (U.S. 2018/0278573) and further in view of Trundle (U.S. 9,948,902).

Trundle teaches the purpose includes a quality check at a time of encoding (see col. 17, lines 37-42, teaches sending metadata indicating that the quality of the capture of an object is a certain percentage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Lu and Trundle to provide for using metadata related to quality of images of an object captured by a camera (see Trundle col. 17, lines 13-15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Lu (U.S. 2018/0278573) and further in view of Jung (U.S. 2021/024/3472).
Regarding claim 10, Mammou and Lu do not specifically teach the purpose includes a recommended orientation of the camera.
Jung teaches the purpose includes a recommended orientation of the camera (see par. 0091, teaches the camera parameters of a view are stored as a triplet of data comprising respectively location information corresponding for example to the coordinates of the point in the 3D coordinate system corresponding to the location of the camera in the scene, orientation information defined for example by the values of 3 angles in the 3D coordinate system, and a depth of field).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Lu (U.S. 2018/0278573) and further in view of Concion (U.S. 2010/0309987).
Regarding claim 11, Mammou and Lu do not specifically teach the purpose includes a recommended movement trajectory of the camera.
Concion teaches the purpose includes a recommended movement trajectory of the camera (see par. 0043, teaches metadata including movement of a camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Lu and Concion to provide for metadata providing information regarding a captured video or circumstances surrounding the capture, including certain in-camera values used and/or calculated by the camera (see Concion par. 0014).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Lakshminarayanan (U.S. 10,580,149).

Lakshminarayanan teaches the metadata includes a camera parameter set with use of a bounding box as a reference (see col. 18, lines 35-40, teaches metadata including parameters indicating a bounding box).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Mammou with the limitations as taught by Lakshminarayanan to provide for metadata including parameters indicating a bounding box (see Lakshminarayanan col. 18, lines 35-40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou (U.S. 2019/0156520) in view of Rao Padebettu (U.S. 2018/0338132).
Regarding claim 14, Mammou does not specifically teach the metadata includes a camera movement trajectory parameter that indicates a movement trajectory of a camera for rendering.
Rao Padebettu teaches the metadata includes a camera movement trajectory parameter that indicates a movement trajectory of a camera for rendering (see par. 0073, teaches to track the sensor data of a set of frames where a change in velocity and direction of a camera is computed and this data is encoded in the video as metadata (i.e. speed, direction, altitude) only when camera motion is detected, where this information is used to determine a type of camera motion).
.

Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Witt (U.S. 2006/0087987), Campbell (U.S. 2017/0351922).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483